UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 9-29-95 28.66 4.83 2.11  5.79 28.66 21.93 19.18  B 5-20-02 29.12 4.93  3.29 6.04 29.12 22.34  20.75 C 5-20-02 26.22 4.57  3.29 2.15 26.22 20.84  20.75 I 1 5-20-02 24.53 3.41  2.15 0.55 24.53 15.94  13.98 R1 1 8-5-03 25.11 4.20  1.51 0.95 25.11 19.31  8.34 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until February 28, 2010. The net expenses are as follows: Class A  1.30%, Class B  2.05%, Class C  2.05%, Class I  0.85% and ClassR1  1.80%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.38%, Class B  2.13%, Class C  2.13%, Class I  0.89% and Class R1  1.84%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses may increase and results may have been less favorable. 1 For certain types of investors, as described in the Funds Class I and Class R1 share prospectuses. 6 U.S. Global Leaders Growth Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock U.S. Global Leaders Growth Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index and the Russell 1000 Growth Index. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 2 5-20-02 $7,925 $7,925 $9,150 $9,132 C 2 5-20-02 7,925 7,925 9,150 9,132 I 3 5-20-02 8,602 8,602 9,150 9,132 R1 3 8-5-03 9,166 9,166 10,131 10,149 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of April 30, 2009. The ClassC shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded commonstocks. Russell 1000 Growth Index  Index 2  is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I and Class R1 share prospectuses. Semiannual report | U.S. Global Leaders Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $991.70 $6.52 Class B 1,000.00 988.20 10.20 Class C 1,000.00 988.20 10.20 Class I 1,000.00 994.50 4.15 Class R1 1,000.00 990.50 8.04 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 U.S. Global Leaders Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,018.20 $6.61 Class B 1,000.00 1,014.50 10.34 Class C 1,000.00 1,014.50 10.34 Class I 1,000.00 1,020.60 4.21 Class R1 1,000.00 1,016.70 8.15 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.32%, 2.07%, 2.07%, 0.84% and 1.63% for ClassA, Class B, Class C, Class I and Class R1 shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | U.S. Global Leaders Growth Fund 9 Portfolio summary Top 10 holdings 1 Visa, Inc. (Class A) 5.8% National-Oilwell Varco, Inc. 4.1% Staples, Inc. 5.4% Google, Inc. (Class A) 4.1% Amazon.com, Inc. 4.4% QUALCOMM, Inc. 4.1% Automatic Data Processing, Inc. 4.4% Coca-Cola Co. 4.0% Teva Pharmaceutical Industries, Ltd. 4.3% Genzyme Corp. 3.9% Sector composition Information technology 30% Financials 8% Consumer discretionary 19% Energy 6% Health care 17% Materials 6% Consumer staples 13% Short-term investments & other 1% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 99.53% (Cost $589,940,491) Application Software 3.50% SAP AG, ADR (L) 536,900 20,450,521 Asset Management & Custody Banks 3.76% State Street Corp. 643,850 21,974,601 Biotechnology 3.91% Genzyme Corp. (I) 428,700 22,862,571 Communications Equipment 4.06% QUALCOMM, Inc. 561,200 23,749,984 Computer Hardware 3.09% Apple, Inc. (I) 143,600 18,069,188 Consumer Finance 3.13% American Express Co. 724,700 18,276,934 Data Processing & Outsourced Services 10.19% Automatic Data Processing, Inc. 727,450 25,606,240 Visa, Inc. (Class A) 523,300 33,993,568 Fertilizers & Agricultural Chemicals 2.95% Monsanto Co. 203,500 17,275,115 Food Distributors 3.76% SYSCO Corp. 942,100 21,979,193 Health Care Distributors 1.90% Henry Schein, Inc. (I) 270,700 11,109,528 Health Care Equipment 6.14% Medtronic, Inc. 575,526 18,416,832 Zimmer Holdings, Inc. (I) 397,100 17,468,429 Health Care Supplies 1.05% Dentsply International, Inc. 214,100 6,127,542 Home Improvement Retail 3.57% Lowes Cos., Inc. 971,600 20,889,400 Hotels, Resorts & Cruise Lines 2.37% Marriott International, Inc. (Class A) 587,200 13,834,432 Household Products 2.81% Procter & Gamble Co. 333,002 16,463,619 Internet Retail 4.44% Amazon.com, Inc. (I) 322,300 25,951,596 See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Internet Software & Services 4.08% Google, Inc. (Class A) (I) 60,290 23,873,031 Oil & Gas Equipment & Services 6.29% National-Oilwell Varco, Inc. (I) 789,150 23,895,462 Schlumberger, Ltd. 263,100 12,889,269 Pharmaceuticals 4.28% Teva Pharmaceutical Industries, Ltd., ADR 569,700 25,004,133 Restaurants 3.14% Starbucks Corp. (I) 1,268,140 18,337,304 Soft Drinks 6.74% Coca-Cola Co. 547,900 23,587,095 PepsiCo, Inc. 317,500 15,798,800 Specialty Chemicals 3.12% Ecolab, Inc. 473,400 18,249,570 Specialty Stores 5.38% Staples, Inc. 1,525,437 31,454,511 Systems Software 5.87% Microsoft Corp. 866,850 17,562,381 Oracle Corp. 866,100 16,750,374 Interest Issuer rate Shares Value Short-term investments 1.86% (Cost $10,912,500) Cash Equivalents 1.68% John Hancock Cash Investment Trust (T) (W) 0.7696% (Y) 9,812,500 9,812,500 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency 0.18% Federal Home Loan Bank, Discount Notes Zero 05-01-09 AAA $1,100 1,100,000 Total investments (Cost $600,852,991)  101.39% Liabilities in excess of other assets (1.39%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. See notes to financial statements 12 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Notes to Schedule of Investments ADR American Depositary Receipts (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors rating are not available unless indicated otherwise. (I) Non-income producing security. (L) All or a portion of this security is on loan as of April 30, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2009.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $617,402,774. Net unrealized depreciation aggregated $24,589,051, of which $66,501,293 related to appreciated investment securities and $91,090,344 related to depreciated investment securities. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $591,040,491) including $9,522,500 of securities loaned (Note 2) $583,001,223 Investments in affiliated issuers, at value (Cost $9,812,500) (Note 2) 9,812,500 Total investments, at value (Cost $600,852,991) Cash 71,228 Receivable for investments sold 7,260,799 Receivable for fund shares sold 1,080,545 Dividends receivable 387,305 Receivable for security lending income 14,191 Receivable from affiliates 55,837 Other receivables and prepaid assets 43,829 Total assets Liabilities Payable for investments purchased 5,754,176 Payable for fund shares repurchased 919,172 Payable upon return of securities loaned (Note 2) 9,812,500 Payable to affiliates Accounting and legal services fees 28,097 Transfer agent fees 101,136 Distribution and service fees 166,053 Trustees fees 35,469 Management fees 84,382 Other liabilities and accrued expenses 158,423 Total liabilities Net assets Capital paid-in $700,301,956 Distributions in excess of net investment income 103,837 Accumulated net realized loss on investments (107,698,476) Net unrealized appreciation on investments (8,039,268) Net assets Net asset value per share Class A ($458,818,276 ÷ 22,531,794 shares) $20.36 Class B ($46,229,194 ÷ 2,390,164 shares) 1 $19.34 Class C ($53,990,980 ÷ 2,791,235 shares) 1 $19.34 Class I ($24,173,119 ÷ 1,157,906 shares) $20.88 Class R1 ($1,456,480 ÷ 72,946 shares) $19.97 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $21.43 1 Redemption price is equal to net asset value less any applicable contigent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements 14 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $4,476,799 Securities lending 26,708 Income from affiliated issuers 24,874 Interest 912 Less foreign taxes withheld (35,258) Total investment income Expenses Investment management fees (Note 5) 2,143,403 Distribution and service fees (Note 5) 1,045,563 Transfer agent fees (Note 5) 1,832,118 State registration fees 17,186 Printing and postage fees 70,645 Professional fees 41,775 Custodian fees 76,199 Registration and filing fees 18,542 Accounting and legal services fees (Note 5) 57,575 Trustees fees 30,709 Proxy fees 167,123 Miscellaneous 14,262 Total expenses Less expense reductions (Note 5) (1,436,243) Net expenses Net investment income Realized and unrealized gain (loss) Net realized loss on investments (77,882,617) Change in net unrealized appreciation (depreciation) on investments 59,685,613 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year Year ended ended ended 4-30-09 1 10-31-08 2 12-31-07 Increase (decrease) in net assets From operations Net investment income (loss) $415,178 $78,351 ($576,956) Net realized gain (loss) (77,882,617) (18,290,591) 83,713,573 Change in net unrealized appreciation (depreciation) 59,685,613 (284,808,734) (36,267,593) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (257,002)   Class I (99,277)   From net realized gain Class A (7,473,593)  (38,392,578) Class B (780,622)  (4,258,299) Class C (864,357)  (4,531,561) Class I (684,865)  (251,102) Class R1 (25,241)  (123,445) Total distributions  From Fund share transactions (Note 7) Total decrease Net assets Beginning of period 723,323,583 1,252,430,585 1,622,169,424 End of period Distribution in excess of net investment income $103,837 $44,938 ($33,143) 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008. The Fund changed its fiscal year end from December 31 to October 31. See notes to financial statements 16 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 3 0.02 0.03 0.03  4 (0.04) 0.15  4 Net realized andunrealized gain (loss) oninvestments (0.23) (7.96) 1.04 0.41 0.64 2.04 4.15 Total from investment operations Less distributions From netinvestment income (0.01)       From netrealized gain (0.29)  (1.12)   (0.07)  Total distributions     Net asset value, end ofperiod Total return(%) 5 6 6 6 6 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $459 $552 $1,022 $1,263 $1,271 $893 $392 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.84 8 1.38 8 1.32 1.32 1.33 1.32 1.36 Expenses netof all fee waivers 1.32 8 1.30 8 1.27 1.28 1.28 1.32 1.35 Expenses netof all fee waivers andcredits 1.32 8 1.30 8 1.27 1.28 1.28 1.32 1.35 Net investment income (loss) 0.25 8 0.13 8 0.10  9 (0.14) 0.57 (0.02) Portfolio turnover (%) 16 58 27 34 28 16 15 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 Less than $0.01 per share. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Annualized. 9 Less than 0.01%. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 17 F I N A N C I A L S T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.04) (0.13) (0.18) (0.20) (0.24) (0.05) (0.18) Net realized andunrealized gain (loss) oninvestments (0.23) (7.61) 1.00 0.39 0.63 2.00 4.12 Total from investment operations Less distributions From netrealized gain (0.29)  (1.12)     Net asset value, end ofperiod Total return (%) 4 5 5 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $46 $56 $107 $151 $218 $208 $164 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.59 7 2.13 7 2.07 2.07 2.08 2.07 2.11 Expenses netof all fee waivers 2.07 7 2.05 7 2.02 2.03 2.03 2.07 2.10 Expenses netof all fee waivers andcredits 2.07 7 2.05 7 2.02 2.03 2.03 2.07 2.10 Net investment loss (0.51) 7 (0.63) 7 (0.65) (0.75) (0.88) (0.21) (0.77) Portfolio turnover (%) 16 58 27 34 28 16 15 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 18 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS C SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.04) (0.13) (0.18) (0.20) (0.24) (0.04) (0.18) Net realized andunrealized gain (loss) oninvestments (0.23) (7.61) 1.00 0.39 0.63 1.99 4.12 Total from investment operations Less distributions From netrealized gain (0.29)  (1.12)     Net asset value, end ofperiod Total return (%) 4 5 5 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $54 $62 $114 $186 $284 $246 $160 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.59 7 2.13 7 2.07 2.07 2.08 2.07 2.11 Expenses netof all fee waivers 2.07 7 2.05 7 2.02 2.03 2.03 2.07 2.10 Expenses netof all fee waivers andcredits 2.07 7 2.05 7 2.02 2.03 2.03 2.07 2.10 Net investment income (loss) (0.51) 7 (0.63) 7 (0.65) (0.75) (0.88) (0.17) (0.77) Portfolio turnover (%) 16 58 27 34 28 16 15 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 19 F I N A N C I A LS T A T E M E N T S CLASS I SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 Per share operating performance Net asset value, beginning ofperiod Net investment income 3 0.07 0.13 0.16 0.12 0.08 0.25 0.10 Net realized andunrealized gain (loss) oninvestments (0.23) (8.14) 1.06 0.42 0.66 2.06 4.17 Total from investment operations Less distributions From netinvestment income (0.04)       From netrealized gain (0.29)  (1.12)   (0.18)  Total distributions     Net asset value, end ofperiod Total return (%) 4 5 5 5 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $24 $51 $7 $18 $13 $8 $5 Ratios (as a percentage ofaverage netassets): Expenses before reductions 0.96 7 0.89 7 0.88 0.87 0.90 0.90 0.90 Expenses netof all fee waivers 0.84 7 0.85 7 0.84 0.84 0.85 0.90 0.90 Expenses netof all fee waivers andcredits 0.84 7 0.85 7 0.84 0.84 0.85 0.90 0.90 Net investment income 0.73 7 0.60 7 0.54 0.43 0.30 0.94 0.43 Portfolio turnover (%) 16 58 27 34 28 16 15 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Based onthe average ofthe shares outstanding. 4 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 20 U.S. Global Leaders Growth Fund | Semiannual report F I N A N C I A L S T A T E M E N T S CLASS R1 SHARES Periodended 4-30-09 1 10-31-08 2 12-31-07 12-31-06 12-31-05 12-31-04 12-31-03 3 Per share operating performance Net asset value, beginning ofperiod Net investment income (loss) 4  5 (0.08) (0.06) (0.12) (0.12) 0.16 (0.04) Net realized andunrealized gain (loss) oninvestments (0.23) (7.93) 1.05 0.40 0.70 1.95 2.70 Total from investment operations Less distributions From netrealized gain (0.29)  (1.12)   (0.02)  Net asset value, end ofperiod Total return (%) 6 8 8 8 7 Ratios andsupplemental data Net assets, end ofperiod (inmillions) $1 $2 $3 $6 $5 $2  9 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.77 10 1.84 10 1.63 1.73 1.59 1.53 1.75 10 Expenses netof all fee waivers 1.63 10 1.80 10 1.59 1.70 1.54 1.53 1.75 10 Expenses netof all fee waivers andcredits 1.63 10 1.80 10 1.59 1.70 1.54 1.53 1.75 10 Net investment income (loss) (0.05) 10 (0.38) 10 (0.21) (0.42) (0.42) 0.60 (0.42) 10 Portfolio turnover (%) 16 58 27 34 28 16 15 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 For the ten month period ended October 31, 2008, the Fund changed its fiscal year end from December 31 toOctober 31. 3 Class R1 shares began operations on8-5-03. 4 Based onthe average ofthe shares outstanding. 5 Less than $0.01 per share. 6 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 7 Not annualized. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Less than $500,000. 10 Annualized. See notes to financial statements Semiannual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements (unaudited) Note 1 Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a non-diversified series of John Hancock Capital Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term growth of capital. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
